Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johney Hon on 11/8/2021.

The application has been amended as follows: 
Claim 1, line 7, immediately following “the one or more sensors,” -- to provide measurements of the value of the GRV indicator along the length of the elongate body, -- was inserted.
Claim 3, line 2, immediately following “the GRV indicator” -- further -- was inserted.
Claim 6 is cancelled.
Claim 7, line 1, “claim 6” was deleted and -- claim 1 -- was inserted.
Claim 8, line 1, immediately following “the value” -- further -- was inserted.
Claim 9, line 1, immediately following “the value” -- further -- was inserted.
Claim 10, line 1, immediately following “the value” -- further -- was inserted.

Claims 20-37 are cancelled.
Claim 46, line 1, immediately following “the parameter” -- further -- was inserted.
Claim 47, line 1, immediately following “the parameter” -- further -- was inserted.
Claim 48, line 1, immediately following “the parameter” -- further -- was inserted.
Claim 64, line 1, immediately following “the parameter” -- further -- was inserted.
Claim 65, line 1, immediately following “the parameter” -- further -- was inserted.
Claim 66, line 1, immediately following “the parameter” -- further -- was inserted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of the one or more sensors are configured to measure a conductivity or an impedance at least one value of a gastric residual volume (GRV) indicator along the length of the elongate body in combination with the other limitations of the claim.
Regarding claims 40 and 58, the subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of the one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/REX R HOLMES/Primary Examiner, Art Unit 3792